United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.B., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1470
Issued: November 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 8, 2007 appellant filed a timely appeal from a May 30, 2006 merit decision of
the Office of Workers’ Compensation Programs that denied her claim for continuation of pay.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this claim.
ISSUE
The issue is whether the Office properly denied appellant’s claim for continuation of pay
on the grounds that written notice of injury was not filed within 30 days of the date of the injury.
FACTUAL HISTORY
On May 3, 2005 appellant, then a 32-year-old tax examiner, electronically filed a
traumatic injury claim stating that she injured her “whole left side, knee, ankle, back, wrist and
shoulder,” when she slipped on ice at the employing establishment on February 24, 2005. She
stopped work on February 25, 2005 and did not return. Appellant’s supervisor indicated that

notice of the injury was received on May 3, 2005. She submitted medical reports in support of
her claim.
In a July 2, 2005 memorandum of a telephone conversation between appellant and a
claims examiner, the Office noted that she did not file her traumatic injury claim until more than
two months after the alleged injury. When asked for an explanation concerning the delay,
appellant stated that the employing establishment had tried to file the claim but was unable to do
so due to computer problems. The claims examiner requested that appellant “have her employer
submit a statement which supports this claim.”
In an August 8, 2005 statement, Troy D. Billups, a human resources specialist with the
employing establishment, verified that appellant notified her supervisor of her injury on
February 24, 2005, the date of claimed injury, but that the claim was not filed until
May 30, 2005. He also stated: “The electronic (SHIMS) system would not let me EDI the claim
with the date February 24, 2005 as the date notice was received.” Mr. Billups noted that he was
enclosing a copy of the original CA-1 claim form. Appellant signed the original handwritten
copy of the claim form and dated the form May 3, 2005. Her supervisor signed the claim form
on May 3, 2005 and indicated that notice was received on February 24, 2005.
By decision dated August 31, 2005, the Office denied appellant’s traumatic injury claim.
On September 26, 2005 appellant requested a review of the written record and submitted medical
evidence.
By decision dated January 6, 2006, the hearing representative vacated the August 31,
2005 decision and directed the Office to refer her for a second opinion examination. On
March 6, 2006 the Office referred appellant, together with a statement of accepted facts, to
Dr. Anthony Salem, a Board-certified orthopedic surgeon, for a second opinion.
By decision dated May 30, 2006, the Office accepted appellant’s claim for lumbosacral
strain and authorized six weeks of disability compensation payments.
In a May 30, 2006 decision, the Office also denied appellant’s request for continuation of
pay on the grounds that the claim was not filed until more than 30 days after the traumatic
incident.1

1

The record also reflects that the Office issued a third decision on that day, denying compensation after April 8,
2005, based on Dr. Salem’s conclusion that appellant’s disability due to her accepted lumbosacral strain would cease
after six to eight weeks. However, on July 24, 2006 the Office found a conflict in the medical evidence concerning
whether appellant’s current disability is related to her February 24, 2005 work injury. The record reflects that the
Office is currently in the process of developing the medical evidence on this issue. The Board notes that this matter
is in an interlocutory posture and is not before the Board on the present appeal. See 20 C.F.R. § 501.2(c).

2

LEGAL PRECEDENT
The Federal Employees’ Compensation Act2 and its implementing regulations3 provide
for the continuation of pay (COP) in certain circumstances. Specifically, section 8118(a)4
provides for continuation of pay not to exceed 45 pays, to an employee “who has filed a claim
for a period of wage loss due to traumatic injury with his immediate supervisor on a form
approved by the Secretary of Labor within the time specified in section 8122(a)(2) of this title.”
Section 8122(a)(2) provides that written notice of injury shall be given in writing within 30 days
after the injury.5 Section 10.210(a) of the implementing federal regulations6 provides in
pertinent part: “An employee who sustains a traumatic injury which he or she considers
disabling, or someone authorized to act on his or her behalf, must take the following actions to
ensure continuing eligibility for COP. The employee must: (a) [c]omplete and submit Form
CA-1 to the employing agency as soon as possible, but no later than 30 days from the date the
traumatic injury occurred.” Therefore, to be entitled to continuation of pay, an employee must
file a claim on an appropriate form within 30 days after the injury.7
ANALYSIS
Appellant electronically filed a traumatic injury claim, the appropriate form to claim
continuation of pay, on May 3, 2005 for an injury occurring on February 24, 2005. As this claim
was filed more than 30 days after the February 24, 2005 employment injury, appellant’s claim
for continuation of pay is barred by the time limitation provisions of section 8118(a) of the Act.
In a July 10, 2005 conversation with the Office, appellant stated that the employing
establishment attempted to file the claim earlier but was unable to do so due to computer
problems. The Office requested that appellant’s employer provide a statement verifying this. On
August 8, 2005 Mr. Billups informed the Office that appellant’s supervisor had received notice
of the injury on February 24, 2005, the date of injury, but that the claim was not filed until
May 3, 2005. He explained, the computer system would not allow him to enter February 24,
2005 as the date notice was received. A version of the CA-1, completed in handwriting, was
submitted. This version of the CA-1 was also signed by appellant and the supervisor on May 3,
2005 and the supervisor indicated that she had notice on February 24, 2005. Thus, while
appellant’s supervisor had notice of the injury on February 24, 2005, she did not state that
appellant gave written notice on that date or within 30 days of the injury. Thus the record
supports that, while appellant gave notice of her injury on February 24, 2005, she did provide
written notice within 30 days after the injury of February 24, 2005.
2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. §§ 10.205, 10.220.

4

5 U.S.C. § 8118(a).

5

5 U.S.C. § 8122(a)(2).

6

20 C.F.R. § 10.210(a).

7

Robert E. Kimzey, 40 ECAB 762 (1982); Sylvia P. Blackwell, 35 ECAB 811 (1984); Patricia J. Kelesky, 35
ECAB 549 (1984).

3

The Board notes that there are no provisions for exception to the 30-day filing
requirement for continuation of pay for either exceptional circumstances or lack of actual
knowledge of the seriousness of the injury. As there is no provision under the Act for excusing
an employee’s failure to file a claim for continuation of pay within 30 days of the employment
injury, the Office properly denied appellant’s claim for continuation of pay.8
CONCLUSION
The Board finds that the Office properly denied appellant’s claim for continuation of pay
on the grounds that written notice of injury was not filed within 30 days of the date of the injury.
ORDER
IT IS HEREBY ORDERED THAT the May 30, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 20, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

Loretta R. Celi, 51 ECAB 560 (2000).

4

